Opinion by
Winkler, J.
§ 547. Attachment sued out upon a debt not due. A creditor, under the laws in force when these proceedings’ wrere had, was not required to wait the maturity of his ’ debt before suing out an attachment to secure him in its payment. But final judgment could not be rendered until the maturity of the debt. [Pas. Dig. art. 154.] The affidavit for attachment was sufficient. [Pas. Dig. art. 142, subd. 7.] An amended petition was filed after the debt became due. The judgment of the county court’ sustaining the motion to quash was error.
Reversed and remanded.